Order issued September 11, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-13-01423-CR
                       ________________________________________

                          KEITH ALLEN WILLIAMS, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                                         ORDER

                           Before Justices Francis, Myers, and Lewis

       Based on the Court’s opinion of this date, we GRANT the May 8, 2014 motion of

Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Valencia Bush as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Keith Allen Williams,

1615 West 9th Street, Texarkana, Texas, 77320.




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE